19. Residue levels of pesticides in or on food and feed (implementing powers conferred on the Commission) (vote)
- Report: Robert Sturdy
- Before the vote
Vice-President of the Commission. - Mr President, the Commission wishes to thank the European Parliament for its constructive support and welcomes the good compromise reached. As part of that compromise, the Commission has agreed to make the following statement:
'The standard time limits for the regulatory procedure with scrutiny are laid down in Article 5a(3) and (4) of Decision 1999/468/EC. Derogation from paragraphs 3 and 4 may be provided in duly substantiated exceptional cases. The objective of curtailment of time limits under the regulatory procedure with scrutiny included in the proposal for a regulation of the European Parliament and the Council amending Regulation (EC) No 396/2005 on maximum residue levels of pesticides in or on food and feed as regards the implementing powers conferred on the Commission is to complete the process from application for a maximum residue level to adoption within less than one year. These adaptations are necessary to ensure consistency with the proposed one-year deadline for authorisation of plant protection products included in the proposal for a regulation of the European Parliament and of the Council concerning the placing of plant protection products on the market.
The European Commission will examine the appropriateness of curtailment of time limits under the regulatory procedure with scrutiny after two years' experience with the authorisation procedure in the proposal for a regulation of the European Parliament and of the Council concerning the placing of plant protection products on the market, taking into account experience gained in the application of these procedures in the European Parliament and the Council.'